


Exhibit 10.13

 

AGREEMENT

 

THIS ACQUISITION AGREEMENT (the “Agreement”) is made and entered as of June 30,
2008, by and among QuFu Natural Green Engineering Co., Ltd., a limited liability
company organized under the laws of the Peoples Republic of China (“Qufu Natural
Green”), and Qufu Shengwang Stevia Biology and Science Co., Ltd., a limited
liability company organized under the laws of the Peoples Republic of China (the
“Company” or “Qufu Shengwang”), and Shandong Shengwang Group, Co., Ltd., a
limited liability company organized under the laws of the Peoples Republic of
China, an owner of an interest in Qufu Shengwang ( “Shandong”).

 

RECITALS

 

A.   Qufu Shengwang is a limited liability company organized under the laws of
the Peoples Republic of China.

 

 

B.

Shandong owns and holds a 60% interest in Qufu Shengwang (the “Qufu Shengwang
Interest”).

 

Qufu Natural Green desires to acquire the Qufu Shengwang Interest and Shandong
desires to sell to Qufu Natural Green the Qufu Shengwang Interest at a price
equal to $7,016,200, which represents 60% of the value of the net tangible
assets of Qufu Shengwang of $11,693,666 as of April 30, 2008 as determined by an
independent audit prepared in accordance with generally accepted accounting
principles in the United States. Qufu Natural Green will acquire such Qufu
Shengwang Interest in exchange for cash at Closing (the “Cash Consideration”),
as hereinafter defined and in accordance with the terms and conditions set forth
in this Agreement.

 

 

C.

The Company is doing business in China and related territories with the
following address:

 

6 Shengwang Ave

Qufu, Shangdong, China

Tel: (86537) 442-4999

Fax: (86537) 441-3350

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agree as follows:

 

 

1.

CONSIDERATION

 

Subject to the terms and conditions of this Agreement, Qufu Natural Green shall
acquire the Qufu Shengwang Interest for a total consideration of $7,016,200 in
cash, which amount represents 60% of the value of the net tangible assets of
Qufu Shengwang of $11,693,666 as of April 30, 2008 as determined by an
independent audit prepared in accordance with generally accepted accounting
principles in the United States , payable in cash at Closing (the “Purchase
Price”).

 

 

2.

CLOSING

 

a.    The closing shall take place not later than July 31, 2008 (the “Closing”).
The parties agree that, subject to the Closing, the acquisition of the Qufu
Shengwang shall be effective as of June 30, 2008.

 

- 1 -

--------------------------------------------------------------------------------




b.   Procedure at the Closing. At the Closing, the parties agree to take the
following steps in the order listed below (provided, however, that upon their
completion all of these steps shall be deemed to have occurred simultaneously):

 

(i) Qufu Natural Green and/or an affiliate of Buyer as determined by Buyer shall
deliver the Purchase Price to Qufu Shengwang; and

 

(ii) Shandong will transfer its 60% interest in Qufu Shengwang to Qufu Natural
Green by delivery of the Qufu Shengwang Interest and execution of such
documentation as may be reasonably requested by Qufu Natural Green.

 

 

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY  

 

The Company hereby represents and warrants as follows:

 

a.   Organization and Good Standing and Ownership of Company. The Company is
duly organized, validly existing and in good standing under the laws of the
Peoples Republic of China, and is entitled to own or lease its properties and to
carry on its business in the places where such properties are now owned, leased
or operated and as such business is now conducted. The Company is duly licensed
or qualified and in good standing as a Chinese company of limited liabilities
where the character of the properties owned by it or the nature of the business
transacted by it make such licenses or qualifications necessary. There are no
outstanding subscriptions, rights, options, warrants or other agreements
obligating either the Company or Shandong to issue, sell or transfer any
ownership interest in the Company or an ownership of the assets of the Company.

 

b.   Financial Statements, Books and Records. Qufu Shengwang has delivered to
Qufu Natural Green the audited financial statements of Qufu Shengwang as of
April 30, 2008 as determined by an independent audit prepared in accordance with
generally accepted accounting principles in the United States. (the “Qufu
Shengwang Financial Statements”). The Qufu Shengwang Financial Statements are
true and accurate and fairly represents the financial position of the Company as
of April 30, 2008, and has been prepared in accordance with generally accepted
accounting principles in the United States. Since April 30, 2008 there have been
no material changes in the Qufu Shengwang Financial Statements.

 

c.   Taxes. The Company has prepared and filed all appropriate tax returns for
all periods prior to and through the date hereof for which any such returns have
been required to be filed by it and has paid all taxes shown to be due by said
returns or on any assessments received by it or has made adequate provision in
its financial statements for the payment thereof.

 

d.   Compliance with Laws. The Company has complied with all applicable laws,
ordinances, regulations, inspections, orders, judgments, injunctions, awards or
decrees applicable to it or its business which, if not complied with, would
materially and adversely affect the business of the Company. Qufu Shengwang
shall obtain the necessary approvals from the respective regulatory authority
and shall provide such valid license to Qufu Natural Green.

 

e.   Authority to Execute and Perform Agreements. Qufu Shengwang and Shandong
have the full legal right and power and all authority and approval required to
enter into, execute and deliver this Agreement and to perform fully their
obligations hereunder. This Agreement has been duly executed and delivered and
is the valid and binding obligation of , enforceable in accordance with its
terms, except as may be limited by bankruptcy, moratorium, insolvency or other
similar laws generally affecting the enforcement of creditors’ rights. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and the performance by this Agreement, in
accordance with its respective terms and conditions will not:

 

- 2 -

--------------------------------------------------------------------------------





i.          require the approval or consent of any governmental or regulatory
body, the members or owners of Qufu Shengwang, or the approval or consent of any
other person;

ii.         conflict with or result in any breach or violation of any of the
terms and conditions of, or constitute (or with any notice or lapse of time or
both would constitute) a default under, any order, judgment or decree applicable
to Qufu Shengwang or Shandong, or any instrument, contract or other agreement to
which is a party or by or to which is bound or subject; or

iii.        result in the creation of any lien or other encumbrance on the
assets or properties of Qufu Shengwang or Shandong.

f.   Actions and Proceedings. There is no outstanding order, judgment,
injunction, award or decree of any court, governmental or regulatory body or
arbitration tribunal against or involving the Company.

 

g.   Tangible Assets. Qufu Shengwang has full title and interest in all
machinery, equipment, furniture, leasehold improvements, fixtures, vehicles,
structures, owned or leased by the Company, any related capitalized items or
other tangible property material to the business of the Company and as set forth
in the Qufu Shengwang Balance Sheet (the “Qufu Shengwang Tangible Assets”). The
Company holds all rights, title and interest in all the Qufu Shengwang Tangible
Assets owned by it or acquired by it after the date of the Qufu Shengwang
Balance Sheet, free and clear of all liens, pledges, mortgages, security
interests, conditional sales contracts or any other encumbrances.

 

h.   Liabilities. Qufu Shengwang does not have any direct or indirect
indebtedness, liability, claim, loss, damage, deficiency, obligation or
responsibility, known or unknown, fixed or unfixed, liquidated or unliquidated,
secured or unsecured, accrued or absolute, contingent or otherwise, including,
without limitation, any liability on account of taxes, any other governmental
charge or lawsuit (all of the foregoing collectively defined to as “Qufu
Shengwang Liabilities”), which were not fully, fairly and adequately reflected
on the Qufu Shengwang Balance Sheet. Since April 30, 2008 there have been no
material changes in liabilities, outside of the ordinary course of business.

 

i.    Full Disclosure. No representation or warranty by the Company or Shandong
in this Agreement or in any document or schedule to be delivered by them
pursuant hereto, and no written statement, certificate or instrument furnished
or to be furnished to Qufu Natural Green pursuant hereto or in connection with
the negotiation, execution or performance of this Agreement, contains or will
contain any untrue statement of a material fact or omits or will omit to state
any fact necessary to make any statement herein or therein not materially
misleading or necessary to a complete and correct presentation of all material
aspects of the business of the Company.

 

4.      Shandong hereby represents and warrants that Shandong is the beneficial
owner of record of the Qufu Shengwang Interest, which ownership interest is free
and clear of all rights, claims, liens and encumbrances, and has not been sold,
pledged, assigned or otherwise transferred except pursuant to this Agreement.
The total registered and authorized capital of the Company is $3,000,000, which
has been contributed by and is owned by Shandong as to $1,800,000 and Korean
Stevia Co., Ltd. as to $1,200,000.

 

 

5.

REPRESENTATIONS AND WARRANTIES OF QUFU NATURAL GREEN

 

Qufu Natural Green hereby represents and warrants to the Company and Shandong as
follows:

 

- 3 -

--------------------------------------------------------------------------------




a.   Organization and Good Standing. Qufu Natural Green is a limited liability
company duly organized, validly existing and in good standing under the laws of
the Peoples Republic of China and is entitled to own or lease its properties and
to carry on its business as and in the places where such properties are now
owned, leased, or operated and such business is now conducted and has full
corporate power and authority to perform the transactions and agreements
contemplated by this Agreement.

 

b.   Authorization; Binding Obligation: Consents; Interested Parties. The
execution, delivery and performance of this Agreement have been authorized by
all necessary corporate, shareholder and legal action on the part of Qufu
Natural Green. This Agreement has been duly executed and delivered by QuFu
Natural Green and is the legal, valid and binding obligation of QuFu Natural
Green enforceable against it in accordance with its terms. Laiwang Zhang is the
owner of Shandong and the President and Chairman of the Board of Directors of
Sunwin International Neutraceuticals, Inc., a Nevada corporation, the parent
corporation of Qufu Natural Green.

 

c.   No Breach. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not:

 

i.          violate any provision of the Articles of Incorporation or By-Laws of
Qufu Natural Green;

ii.         violate, conflict with or result in the breach of any of the terms
of, result in a material modification of, otherwise give any other contracting
party the right to terminate, or constitute (or with notice or lapse of time or
both constitute) a default under, any contract or other agreement to which Qufu
Natural Green is a party or by or to which it or any of its assets or properties
may be bound or subject;

iii.        violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
Qufu Natural Green or upon the properties or business of; or

iv.        violate any statute, law or regulation of any jurisdiction applicable
to the transactions contemplated herein which could have a material adverse
effect on the business or operations of Qufu Natural Green.

d.   Authority to Execute and Perform Agreements. Qufu Natural Green has the
full legal right and power and all authority and approval required to enter
into, execute and deliver this Agreement and to perform fully its obligations
hereunder. This Agreement has been duly executed and delivered and is the valid
and binding obligation of , enforceable in accordance with its terms, except as
may be limited by bankruptcy, moratorium, insolvency or other similar laws
generally affecting the enforcement of creditors’ rights. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby and the performance by this Agreement, in accordance with its respective
terms and conditions will not:

 

i.          require the approval or consent of any governmental or regulatory
body, the members or owners of Qufu Natural Green, or the approval or consent of
any other person;

ii.         conflict with or result in any breach or violation of any of the
terms and conditions of, or constitute (or with any notice or lapse of time or
both would constitute) a default under, any order, judgment or decree applicable
to Qufu Natural Green, or any instrument, contract or other agreement to which
is a party or by or to which is bound or subject; or

iii.        result in the creation of any lien or other encumbrance on the
assets or properties of Qufu Natural Green.

- 4 -

--------------------------------------------------------------------------------




e.   Full Disclosure. No representation or warranty in this Agreement or in any
document or schedule to be delivered by it pursuant hereto, and no written
statement, certificate or instrument furnished or to be furnished to the Company
or Shandong pursuant hereto or in connection with the execution or performance
of this Agreement contains or will contain any untrue statement of a material
fact or omits or will omit to state any fact necessary to make any statement
herein or therein not materially misleading or necessary to a complete and
correct presentation of all material aspects of the business of Qufu Natural
Green.

 

f.   Representations and Warranties at Closing. The representations and
warranties contained in this Section 4 shall be true and complete at the Closing
with the same force and effect as through such representations and warranties
had been made on and as of the Closing Date.

 

 

6.

MUTUAL COVENANTS OF ALL PARTIES

 

a.   Corporate Examinations and Investigations. Prior to the Closing, the
parties acknowledge that they have been entitled, through their employees and
representatives, to make such investigation of the assets, properties, business
and operations, books, records and financial condition of the other as they each
may reasonably require. No investigation by a party hereto shall, however,
diminish or waive in any way any of the representations, warranties, covenants
or agreements of the other party under this Agreement.

 

b.   Expenses. Each party hereto agrees to pay its own costs and expenses
incurred in negotiating this Agreement and consummating the transactions
described herein.

 

c.   Further Assurances. The parties shall execute such documents and other
papers and take such further actions as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated hereby.
Each such party shall use its best efforts to fulfill or obtain the fulfillment
of the conditions to the satisfaction of each party to conduct the execution of
this Agreement on or before the Closing including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Closing.

 

 

7.

INDEMNIFICATION

 

a.   Obligation of Qufu Natural Green to Indemnify. Subject to the limitations
on the survival of representations and warranties contained in Section 3 confirm
par number, Qufu Natural Green hereby agrees to indemnify, defend and hold
harmless the Company and Shandong from and against any losses, liabilities,
damages, deficiencies, costs or expenses (including interest, penalties and
reasonable attorneys’ fees and disbursements (a “Loss”) based upon, arising out
of or otherwise due to any inaccuracy in or any breach of any representation,
warranty, covenant or agreement of contained in this Agreement or in any
document or other writing delivered pursuant to this Agreement.

 

b.   Obligation of the Company and Shandong to Indemnify. Subject to the
limitations on the survival of representations and warranties contained in
Section 4, the Company and Shandong agree to indemnify, defend and hold harmless
Qufu Natural Green from and against any Indemnified Liabilities. For this
purpose, “Indemnified Liabilities” shall mean all suits, proceedings, claims,
expenses, losses, costs, liabilities, judgments, deficiencies, assessments,
actions, investigations, penalties, fines, settlements, interest and damages
(including reasonable attorneys’ fees and expenses), whether suit is instituted
or not and, if instituted, whether at any trial or appellate level, and whether
raised by the parties hereto or a third party, incurred or suffered by Qufu
Natural Green, its officers, directors, employees, agents and affiliates or any
of them arising from, in connection with or as a result of (a) any false or
inaccurate representation or warranty made by or on behalf of the Company or
Shandong in or pursuant to this Agreement; or (b) any default or breach in
performance of any of the covenants or agreements made by the Company or
Shandong in or pursuant to this Agreement.

- 5 -

--------------------------------------------------------------------------------




 

8.

MISCELLANEOUS

 

a.   Waivers. The waiver of a breach of this Agreement or the failure of any
party hereto to exercise any right under this Agreement shall in no event
constitute a waiver as to any future breach whether similar or dissimilar in
nature or as to the exercise of any further right under this Agreement.

 

b.   Amendment. This Agreement may be amended or modified only by an instrument
of equal formality signed by the parties or the duly authorized representatives
of the respective parties.

 

c.   Assignment. This Agreement is not assignable except by operation of law.

 

d.   Notices. Until otherwise specified in writing, the mailing addresses of
both parties of this Agreement shall be as follows:

 

Qufu Natural Green:

6 Shengwang Ave

Qufu, Shangdong, China

 

Qufu Shengwang:

6 Shengwang Ave

Qufu, Shangdong, China

Tel: (86537) 442-4999

Fax: (86537) 441-3350

 

Any notice, request, information or other document to be given hereunder to any
of the parties by any other party shall be in writing and shall be either hand
delivered, delivered by facsimile, mailed by overnight delivery service or by
registered or certified mail (postage prepaid), return receipt requested, at the
address indicated above or at such other address that shall have been furnished
in writing to the addressor.

 

e.   Governing Law. This Agreement shall be construed, and the legal relations
between the parties determined, in accordance with the laws of the Peoples
Republic of China, thereby precluding any choice of law rules which may direct
the application of the laws of any other jurisdiction.

 

f.   Entire Agreement. This Agreement executed in connection with the
consummation of the transactions contemplated herein comprises the entire
agreement among the parties with respect to the acquisition of the Qufu
Shengwang Interest and supersedes all prior agreements, written or oral, with
respect thereto.

 

g.   Headings. The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

 

h.   Severability of Provisions. The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.

 

i.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.

 

- 6 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

Qufu Natural Green Engineering Co., Ltd.

 

 

/s/ Dongdong Lin

Signature

 

Dongdong Lin, Chief Executive Officer

Name, Title

 

 

Qufu Shengwang Stevia Biology and Science Co., Ltd.

 

 

/s/ Laiwang Zhang

Signature

 

 

Laiwang Zhang, Managing Director

Name, Title

 

Shandong Shengwang Group, Co., Ltd.

 

 

/s/ Laiwang Zhang

Signature

 

 

Laiwang Zhang

Name, Title

 

 

- 7 -

--------------------------------------------------------------------------------